DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/830,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
 	The disclosure of the prior-filed application, Application No. 15/830,808, as originally filed only provides support for a specific laminate composition (i.e., calcium sulfate and/or hydrates, encapsulating prepolymer, polymerization catalyst, a plurality of fiberglass pieces) (Figure 2, reference no. 240), but fails to provide adequate support for laminate compositions of unspecified or unlimited composition for the first and second layers (claims 1-5, 9-16, 20), or a composite core mixture which does not contain a polymerization catalyst (claims 13, 17-20).
Therefore, claims 6-8, 17-19 have an effective filing date of at least 12/04/2017.
However, claims 1-5, 9-16, 20 have an effective filing date of 05/17/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 2, 4, 8 are vague and indefinite because it is unclear whether the “first encapsulating prepolymer” is the same as the “encapsulating resin” in parent claim 1, or refers to a different polymeric component.
 	Claim 18 is vague and indefinite because it is unclear whether the phrase “encapsulating prepolymer and is selected…” contains a typographical error or whether an additional component is missing.
 	Claims 3, 5-7 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-10 of U.S. Patent No. 11,008,438 (GLEASON, SR.). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,008,438 claims methods of forming and utilizing a composite core material, wherein the first layer of the Patent corresponds to the recited “gel coat” layer, the second layer of the Patent corresponds to the recited “first layer”, and the third layer of the Patent corresponds to the recited “second layer”.
 	Regarding claim 20, one of ordinary skill in the art would have heated the moving belt of the Patent in order to facilitate uniform curing of the composite core material.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	GLEASON, SR. (US 2018/0155521).
GLEASON, SR. ‘521 is prior art under 35 U.S.C. 102(a)(1) because the reference has a publication date of 06/07/2018, which is more than a year before the effective filing date of 05/17/2021 for claims 1-5, 9-16, 20.  
 	GLEASON, SR. ‘521 disclose methods of forming and utilizing a composite core material, wherein:
• forming a plurality of reinforcing blocks by: 

• mixing a composite core material which reads on the recited “composite core material”; applying the mixture over a mesh supported on a moving belt; curing the mixture onto the mesh to form a sheet; scoring and cutting the cured sheet into a plurality of reinforcing blocks;

• applying a first layer comprising a dried, uncured gel coat (corresponding to the recited “gel coating”) to a mold;

• applying a second layer of a laminate composition reading on the recited “laminate composition” (corresponding to the recited “first layer”) to the gel coat;

• applying the plurality of reinforcing blocks are applied to the second layer;
applying a third layer of the same laminate composition of the second layer (corresponding to the recited “second layer) is applied over the plurality of reinforcing blocks;

• curing the gel coat and laminate composition layers to form a composite materials.

(entire document, e.g., paragraph 0011-0013, 0019-0030, etc.)
	Regarding claims 1-5, 9-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a gel coat layer and uncured laminate composition layers with reinforcing blocks formed from a cured composite core material as disclosed in GLEASON, SR. ‘521 form a useful gel coat-covered  composite material with localized structural reinforcement.
	Regarding claim 20, one of ordinary skill in the art would have heated the moving belt of the Patent in order to facilitate uniform curing of the composite core material deposited thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 13, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787